DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.
 	Claim 19 has been added by Applicant.
	Claims 1, 3, and 5-19 are pending.
	Claims 1, 5, 6, and 10 have been amended by Applicant.
	Claims 5-9 and 18 are withdrawn for being drawn to unelected and non-rejoined inventions.
	Claims 1, 3, 10-17, and 19 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Claim Rejections - 35 USC § 101

Claims 1, 3, 10-17, and 19 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” are the “using” quantified panel of phosphoproteins as biomarkers for diagnosing and monitoring breast cancer and the “identifying” the presence of proteins (mental processes; see claims 1 and 10, in particular). The “natural phenomenon” is: upregulation of phosphoproteins and upregulation of proteins is indicative of breast cancer (see claims 1 and 10, in particular). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to an “apply it” step  (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). The prior art of Montermini et al (JBC, 2015, 290(40): 24534-24546) teaches obtaining plasma from a subject, isolating extracellular vesicles from the plasma, and quantifying the phosphoprotein/glycoprotein EGFR in the extracellular vesicles (Figure 1, in particular). The prior art of Schey et al (Methods, 2015, 87: 75-82) further provides a review of how biomarkers, including phosphoproteins, are detected in exosomes. Schey et al teaches enriching biomarkers in exosomes, such as phosphoproteins, with particular modifications (left column on page 77, in particular) and quantifying the biomarkers using assays such as LC-MS/MS, PRM, and/or MRM using mass spectrometry (right column on page 77, in particular). The prior art of Adamczyk et al (Life Sciences, 2011, 89: 304-312) further teaches isolating exosomes and quantifying biomarkers, such as the phosphoprotein/glycoprotein EGFR in the exosomes using LC-MS/MS mass spectrometry (pages 305 and 308, in particular). It is noted claim 19 recites a treatment step; however, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see page 14 of the October 2019 Patent Eligibility Guidance Update). 
Further, MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression. In regards to “diagnosing", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).
	In the Reply of 8/3/21, Applicant argues claims recite various active and defined steps. Applicant further argues the instant claims are not directed to a natural phenomenon but a patent-eligible method that utilizes natural phenomenon. Applicant further argues the claims are patent-eligible because active steps of selectively isolating, enriching, and quantifying, as well as recited panels of phosphoproteins, confine the claims to a particular useful application that produces a “useful, concrete, and tangible result”.  Applicant further argues claim 19 recites “administering a treatment” to include an additional physical step to clarify the method 
	The amendments to the claims and the arguments found in the Reply of 8/3/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claims recite various active and defined steps, the examiner agrees. However, the active and defined steps are conventional and routine in the art for the reasons stated above.
	In regard to the arguments that claims are not directed to a natural phenomenon but a patent-eligible method that utilizes natural phenomenon and that claim 19 recites “administering a treatment” to include an additional physical step to clarify the method can be an application and not merely a law of nature or a natural phenomenon as alleged by the examiner, the examiner disagrees. Under the Office’s current guidance, the claims are directed to a natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the natural phenomenon is not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: upregulation of phosphoproteins and upregulation of proteins is indicative of breast cancer (see claims 1 and 10, in particular). While claim 19 recites a treatment step, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see page 14 of the October 2019 Patent Eligibility Guidance Update). Therefore, the treatment step of claim 19 does not integrate the judicial exception(s) into a practical application. 


New Objections
	The title of the specification is objected to. The title recites “...In Extracellular Vehicles….” There appears to be a typographical issue. It appears the word “Vesicles” should be used in place of “Vehicles”. Proper correction is required.

	Claims 1 and 10 are objected to because of apparent typographical issues. It appears the word “vesicles” should be used in place of “vehicles” in each claim. Proper correction is required.

	The specification is objected to because of apparent typographical issues. It appears the word “vesicles” should be used in place of “vehicles” in the Abstract and in [0016] and [0020]. Proper correction is required.

New Rejections Necessitated by Amendments
35 U.S.C. 112, first paragraph
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.
Claim 19 recites a method of administering a treatment for breast cancer to a subject where upregulated expression of signature proteins is identified. Descriptions of administering a treatment for breast cancer to a subject where upregulated expression of signature proteins is identified are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.
In the Reply of 8/3/21, Applicant argues cites [0043], [0048], and [0051] and argues claim 19 is inherently supported by the specification. 
The arguments found in the Reply of 8/3/21 have been carefully considered, but are not deemed persuasive. The originally filed specification, including cited paragraphs, does not disclose administering a treatment for breast cancer to a subject where upregulated expression of signature proteins is identified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.